Title: Thomas W. Griffith to James Madison, 15 February 1833
From: Griffith, Thomas Waters
To: Madison, James


                        
                            
                                Sir, 
                            
                            
                                
                                    Baltimore
                                
                                15 February 1833
                            
                        
                        I was duly honored by your Letter of the 5 Instant, acknowledging the receipt of the Pamphlet of proposed
                            Alterations of the Constitution, and informing me of your impaired health, for which I am heartily sorry, and would have
                            been more so, had I imposed on you the task of giving your opinions, with the reasons, thereon, which was by no means
                            intended.
                        Having reprinted these Alterations, with additions, which I thought essential, I ask leave to tender you a
                            Copy in this new form. If I had any view in these publications, besides that mentioned in my late Letter, it was cheifly,
                            to imitate the Landlord who had a discontented Tenant, and who proposed improvement in the premises, to create patience,
                            and trust the effect to time, use and habit.
                        I should have thought it intrusion to have asked your opinion on subjects so various as these Alterations
                            contain, but, there is one single Question, as I think it may be called, I hope I shall be pardoned for asking of you, when
                            well and at leisure;
                        It is this—Did you, or do you believe any of the Members of the Federal Convention did, anticipate or
                            suspect in 1787, that the whole Country west of the Mississipi to the Pacific Ocean would be added to the Union; That the
                            Constitution you were preparing would operate on twenty four States in little more than thirty years; And that it would
                            suit as many more, into which the present extensive Territory beyond the Mississipi might be divided?
                        Or that in forty years a Population of four Millions would be tripled, and a Revenue from Customs multiplied
                            ten times; producing, itself, twice the actual current expences of the Union, and paid too, without a murmur on the part
                            of the cheif Consumers and Payers? With wishes for your valuable life and as much health, I have the honor to be most
                            respectfully, and sincerely your very humble and obedient Servant
                        
                            
                                Tho W Griffith
                            
                        
                    